 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No 528, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America(Walsh Construction Company) and Robert EJohnson. Case 10-CB-361017 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 June 1983 Administrative Law Judge Law-rence W Cullen issued the attached decision TheRespondent Union filed exceptions and a support-ing briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision andrecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent violatedSection 8(b)(1)(A) of the Act by failing to process,in a fair and impartial manner, the grievance ofRobert E Johnson concerning his layoff by theEmployer, Walsh Construction Company We findmerit in the Respondent's exceptions, and for thereasons stated below we find that the Respondentdid not breach its duty of fair representationAs noted by the judge, employee Johnson waslaid off from his employment as a truckdriver forWalsh Construction Company at its Vogtle con-struction site on 1 May 1981 1 Johnson's foremantold him that Johnson and two other drivers werebeing laid off because there was insufficient workfor them Johnson, a black employee, asked theforeman if he had been selected for layoff becausehe was associating with white females The fore-man replied that Johnson knew why he was beinglaid off and refused to discuss the matter any fur-ther According to the credited testimony, Johnsoncalled the union office and spoke to business agentJames E Moseley on Saturday, 2 May OnMonday, 4 May, Johnson visited the union officeand talked to Business Agent Moseley He askedMoseley to file a grievance concerning his layoffand Moseley refused to do soSometime in May, Johnson filed a charge withthe Equal Employment Opportunity Commissionalleging that the Union had failed to representhim 2 On 3 June Johnson filed the instant unfair1 All dates hereafter are in 1981 unless otherwise indicated2 Johnson subsequently withdrew this chargelabor practice charge with the Board against theUnion 3 On 19 June Moseley accepted Johnson'sgrievance Moseley warned Johnson that there wasno contractual seniority provision and that WalshConstruction Company had virtually unlimited dis-cretion concerning layoffs under the terms of theVogtle Plant Project Agreement Moseley pre-pared the grievance from a written statement sub-mitted by Johnson In the grievance statementJohnson acknowledged that the Employer had toldJohnson he was being laid off for lack of workJohnson alleged, however, that "an employee in-formed me that my layoff was attributed to my so-cializing with a white female" Johnson never iden-tified his alleged informant and he provided no fur-ther details about his claim of race discriminationAfter mailing Johnson's grievance to Walsh Con-struction Company, Moseley met with the Employ-er's project manager The project manager toldMoseley that Johnson and several other employeeshad been laid off because of a temporary reductionin force and for no other reason Moseley did notundertake any further investigation of Johnson'sgrievance Subsequently, Moseley wrote to John-son and told him that his grievance was beingwithdrawn because it lacked merit and had beenuntimely filed 4 In October, Johnson was referredthrough the union hiring hall and was reemployedby Walsh Construction CompanyIt is settled that "[a] breach of the statutory dutyof fair representation occurs only when a union'sconduct toward a member of the collective bar-gaining unit is arbitrary, discriminatory, or in badfaith" Vaca v Sipes, 386 US 171, 190 (1967)Thus, an employee is subject to the union's discre-tionary power to settle or even abandon a griev-ance, so long as it exercises its discretion in goodfaith Id at 193 Here there is no evidence of unionhostility, discrimination, or other mdicia of badfaith The only issue then is whether the Union'shandling of Johnson's grievance was arbitraryWe find from the facts in this case that the Gen-eral Counsel has failed to meet his burden of prov-ing that the Union acted arbitrarily, in breach of itsduty of fair representation It is undisputed that theproject agreement afforded Walsh ConstructionCompany broad discretion over layoffs 5 It is also3 Johnson also filed unfair labor practice charges against the Employ-er, Walsh Construction Company However, he withdrew those chargeswhen he was reemployed by Walsh in October 19814 Moseley admitted at the hearing that Walsh Construction Companyhad raised no objection about processing Johnson's grievance, eventhough the contractual filing period had expired5 We note that the Vogue Plant Project Agreement contains a nondiscrimination provision at the end of Article 7, Wage Scales and FringeBenefits, which prohibits discrimination by any party against any ernployee or applicant for employment "because of race, religion, sex, national origin or age '272 NLRB No 6 TEAMSTERS LOCAL 528 (WALSH CONSTRUCTION)29undisputed that other employees were laid off atthe same time as Johnson because of a reduction inforce There is no suggestion that their layoffswere discriminatorily motivated Further, Johnsonhimself provided the Union with no evidence ofracial discrimination He merely stated that an un-identified employee had said that his (Johnson's)layoff was due to his association with white fe-males Such a vague and unsupported allegationdid not, in the circumstances of this case, requirethe Union to press the employee's grievancebeyond the initial stage at which the Company un-equivocally denied any discriminatory motive forJohnson's layoff As the Third Circuit has stated,"[T]he union has an obligation in exercising itspower as bargaining agent to act fairly under thecollective bargaining agreement and not to assertor press grievances which it believes in good faithdo not warrant such action" Bazarte v UnitedTransportation Union, 429 F 2d 868, 872 (3d Cir1970)Accordingly, we shall dismiss the complaintherein 6ORDERThe complaint is dismissedo In view of our dismissal of the complaint, we find it unnecessary toreach the remedial issues raised by the Judge s proposed backpay orderDECISIONSTATEMENT OF THE CASELAWRENCE W CULLEN, Administrative Law JudgeThis case was heard before me on September 1 and De-cember 9, 1982, at Augusta, Georgia The hearing washeld pursuant to a complaint issued by the Acting Re-gional Director for Region 10 of the National Labor Re-lations Board on July 14, 1981 The complaint is basedon a charge filed by Robert E Johnson, an individual,on behalf of himself on June 3, 1981 The complaint al-leges that Respondent Teamsters Local 528, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (Respond-ent or Union) has violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act (the Act), "by failing and re-fusing to process a grievance by Robert E Johnson pur-suant to a collective-bargaining agreement between Re-spondent and Walsh Construction Company, at a timewhen Johnson was employed by Walsh in a job classifi-cation included within the collective-bargaining agree-ment executed between Respondent and Walsh Con-struction Company effective from October 31, 1979, toOctober 31, 1981, and containing a grievance and arbitra-tion provision" The complaint is joined by the answerof Respondent wherein it denies the commission of thealleged violation of the ActOn the entire record in this proceeding including myobservation of the witnesses who testified herein, andafter due consideration of the positions of the parties andbriefs filed by the General Counsel and counsel for Re-spondent, I make the following'FINDINGS OF FACT AND ANALYSISI JURISDICTIONThe complaint as amended at the hearing alleges thatWalsh Construction Company (Walsh) is and has been atall times material a Delaware corporation, with an officeand place of business located at Waynesboro, Georgia,where it is engaged in the building and construction in-dustry as a general contractor and that "during the past12 months, which period is representative of all timesmaterial herein, provided services valued in excess of$50,000 to the Georgia Power Company in Waynesboro,Georgia," and that "Georgia Power Company, in turn,purchased and received at [its] Georgia facilities goodsand supplies valued in excess of $50,000 directly fromsuppliers located outside the State of Georgia," and that"Walsh is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act" The General Counseladduced evidence through the testimony of Jack OliverDurra, assistant construction project manager of adminis-trative operations for Georgia Power Company at itsPlant Vogtle operation, who testified that during the past12 months, Georgia Power Company's gross revenueshave exceeded over $500,000 and during that periodGeorgia Power Company purchased goods and suppliesvalued in excess of $50,000 from points located outsidethe State of Georgia for receipt at its Georgia facilitiesFrederick Robert McCarty, project manager for Walshat the Georgia Power Company's Plant Vogtle construc-tion project site near Waynesboro, Georgia, testified thatWalsh is a division of the Guy-Fackersen Corporationwhich is incorporated in Nevada He testified thatWalsh's principal office and place of business is inDarien, Connecticut, and that Walsh maintains an officeand place of business at the Vogtle plant constructionsite where it performs services as a civil structural con-tractor for Georgia Power Company pursuant to a con-tractual agreement and requisitions and receives materialsfor work on the project from Georgia Power Companyand receives compensation for its services from GeorgiaPower Company which compensation exceeded an aver-age of $8 million a month during the preceding 12months On the basis of the foregoing unrebutted testi-mony of Durra and McCarty, I find that Walsh Con-struction Company is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act 2' The following includes a composite of the testimony of the witnessesat the heanng, which testimony is hereby credited except Insofar as spe-cific credibility resolutions are hereinafter made2 Welfare Pension & Vacation Funds Local 29, 256 NLRB 1145 (1981) 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDII THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat Respondent, General Teamsters Local Union 528,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theActIII THE ALLEGED UNFAIR LABOR PRACTICEOn May 1, 1981 (a Friday), Charging Party Robert EJohnson, a black, was laid off from his employment as atruckdriver for Walsh at the Vogtle construction siteJohnson testified that at the time of his layoff he spoketo his foreman Jim Cloud in Walsh's office, that Cloudtold Johnson three men were to be laid off, Johnson in-quired of Cloud whether he was selected for layoff "be-cause I was associating with white females and he toldme I knew why he was laying me off and he didn't wantto talk to me period and so I left"Johnson testified that the next day (May 2, 1981•aSaturday) he telephoned the union office and talked toUnion Business Agent James E Moseley3 and inquiredwhether there was any work available in the area andthat Moseley informed him that he had Just referred outthree drivers on the day of Johnson's layoff Johnson tes-tified that the following Monday he went to the Union'soffice and discussed the filing of a grievance' concerninghis layoff with Moseley Johnson testified that Moseleytold him that he could not file a grievance and that he(Johnson) then inquired of Moseley whether "hecouldn't or Just wouldn't (file a grievance) " Johnson tes-tified he returned to the union office "maybe a couple ofweeks later" and again talked to Moseley concerning hisgrievance and that Moseley then told him that he would"fill out the forms and send them to me, for me to signand date and send them back" Johnson testified he didnot receive the grievance forms in the mail Johnson tes-tified he then sent a letter to the Union 53 I find on the basis of the testimony of Moseley at the hearing concerning his responsibilities for representing the Union's members and administering the collective bargaining agreement between Walsh and theUnion that Moseley was, at all times material an agent of the Unionwithin the meaning of Sec 2(13) of the Act4 The project agreement between Georgia Power Company, its contractors and subcontractors and the International and Local Unions affiliated with the Building and Construction Trades Department AFL-CIOand General Teamsters having jurisdiction over the Augusta (Georgia)area to which Walsh and the Respondent Union were signatories contamed a referral procedure whereby applicants for employment are to beaccepted for registration and referred "for employment without discrumnation against any applicant by reason of race, " Art 9 of theagreement also contains a grievance procedure with a provision for binding arbitration (G C Exhs 6 and 7, U Exh I)5 G C Exh 3 is a letter addressed to the Union directed to Moseleyfrom Johnson and contains allegations by Johnson that his layoff of May1 1981, was discriminatory on the basis of race, "an employee Informedme that my layoff was attributed to my socializing with a white femaleA portion of the writing on the letter, including the date of 5/24/81, iswritten in a different colored ink from the main portion of the letterJohnson testified on cross examination that the letter contained no date atthe time he initially sent it and that G C Exh 3 is a copy he retainedJohnson was unable to recall the date that the letter was sent, but testifled he mailed it prior to filing charges with the Labor BoardJohnson testified he received no reply from the Unionto this letter and he then filed a charge with the EqualEmployment Opportunity Commission against the Unionfor failing to represent him Johnson testified he later,"two or three weeks later, or maybe a week or so," re-turned to the union office and talked to the secretary(Jessie Barnard), in the absence of Moseley at that time,and inquired about his grievance and asked for a copyand was told by Barnard that a copy has been made butwas in the possession of Moseley On June 3, 1981, John-son filed a charge against the Union on which the com-plaint in this case is based On June 19 a grievance wasprepared by Moseley and signed by Johnson concerninghis layoff of May 1, 1981, and alleging that he was in-formed by his foreman "Jim Claude" that his layoff wasbecause of "lack of work" and that he (Johnson) was dis-criminatorily laid off because of his race as "an employeeinformed me that my layoff was attributed to my social-izing with a white femaleUnion Business Agent James E Moseley was called bythe General Counsel and testified as follows Johnsoncame to his office concerning his layoff of May 1, 1981,approximately 6 weeks after he was laid off, and filed agrievance The grievance was processed after a chargehad been filed by Johnson with the National Labor Rela-tions Board The grievance form (G C Exh 2) was pre-pared from a written statement brought to the office byJohnson A determination was made concerning John-son's grievance that Johnson had been laid off as a re-duction in work force as "Mr Johnson was laid off toreduction in work force Nothing more" As a result ofthe determination, he did not pursue the grievance fur-ther Moseley wrote to Johnson (G C Exh 4) advisingJohnson that the grievance had been processed with theEmployer and was being withdrawn as a result of lack ofmerit and having been untimely filed The grievance wasin fact withdrawn Moseley admitted that the Employerhad not taken the position that it would not process thegrievance because it was untimely and had accepted thegrievance when the Union had filed it Moseley did notrecall whether there had been any discussion betweenhimself and the Employer's representative concerningwhether the grievance was timely Moseley testified thatonce he received the grievance from Johnson he mailedit to Walsh Construction and approximately 3 or 4 dayslater met with Project Manager McCarty who informedhim that Johnson had been laid off as a result of a reduc-tion in work force as well as other employees Moseleydid not take a written statement from Johnson concern-ing the facts surrounding the basis for the filing of thegrievances Moseley did not interview any witnesses onJohnson's behalf in processing the grievance Moseley'stotal investigative effort into the grievance was his meet-ing with McCartyJessie Barnard, the Union's secretary, testified that shewas not in the office on May 2, 1981, a Saturday, as theoffice is normally closed on that day She was not awarewhether Moseley, the Union's business agent, was in theoffice at that time Barnard testified that on Monday,May 4, 1981, Johnson was in the union hall and paid hisdues and received a withdrawal card and was placed on TEAMSTERS LOCAL 528 (WALSH CONSTRUCTION)31the referral list She was gone during a portion of thetime that Johnson was in the union hall Barnard did notrecall Johnson conducting any other business in theunion office that day, but acknowledged that she hadbeen gone for a portion of the time that Johnson wasthereWalsh Construction Company Project ManagerMcCarty testified that he did not recall whether he hadparticipated in Johnson's grievance on behalf of WalshConstruction Company, but that Walsh considered John-son's layoff to be a normal reduction in force and did notfeel it was a grievable matter McCarty testified that nor-mally Walsh hears grievances which are untimelyMoseley was recalled by Respondent and testified thaton Saturday, May 2, 1981, he had not received any callsfrom Johnson as he was not at the Union's office on thatdate He testified that on Monday, May 4, 1981, Johnsoncame into the Union's office and that Barnard was out ofthe office at the time although she may have arrivedlater Moseley testified that he collected dues from John-son and issued him a withdrawal card, and wrote him areceipt for his dues and a receipt for a withdrawal card,but that Johnson did not ask Moseley to file a grievanceconcerning his layoff Moseley testified that the nexttime he saw Johnson was June 19, 1981, the date of thegrievance filed by Johnson at which time Johnson statedthat he felt his layoff had been unfair Moseley testifiedhe told Johnson that there was no seniority on the joband "there's nothing we can do, you know It's total dis-cretion of the company And he said he wanted to file agrievance," and "I said, well and good but, you know,it's real late, but we'll go ahead and process it" Moseleytestified that he asked Johnson what Johnson wanted thegrievance to contain and Johnson handed Moseley"some type of form, a government form, and it had theexact wording that's on this grievance" Moseley testifiedthat following the filing of the grievance by Johnson, hediscussed the grievance with McCarty Moseley ac-knowledged on cross-examination that union meetingsare held on Saturday at the office facilities on occasionsand that records are sometimes but not always kept ofthe meetings Moseley denied having ever received theletter written to him by Johnson (G C Exh 3)AnalysisThe General Counsel contends that Johnson attemptedto file a grievance on several occasions concerning hislayoff by Walsh but that Respondent Union ignoredthese attempts until Johnson filed a charge with the Na-tional Labor Relations Board The General Counsel fur-ther contends that after Johnson was permitted to file agrievance by the Union, the Union's processing of thegrievance was so perfunctory as to render its conductunlawful and violative of Section 8(b)(1)(A) of the ActThe General Counsel contends that Respondent therebybreached its duty of fair representation in its processingof Johnson's grievance as its conduct toward Johnson, amember of the collective-bargaining unit, was arbitrary,discriminatory, and in bad faith citing in support thereof,Vaca v Sipes, 386 U S 171 (1967), P & L Cedar Product,224 NLRB 244 (1976), E L Mutsee & Sons, 215 NLRB203 (1974), Teamsters Local 705 (Associated Transport),209 NLRB 292 (1974), and Glass Bottle Blowers Assn,240 NLRB 324 (1979) Respondent also relies on Vaca vSipes, supra, in its contention that the union conducttoward Johnson in processing his grievance was not arbi-trary, discriminatory, or in bad faith and contends thatthe burden is on the General Counsel to prove its case,citing Steelworkers v NLRB, 111  LRRM 3125 (7th Cir1982) Respondent in its brief cites certain alleged incon-sistencies in the testimony of Johnson including his testi-mony that he contacted Moseley on May 2, 1981, a Sat-urday in contrast to Moseley's testimony that he was notin the office on that date, as well as Johnson's testimonythat he visited the union office on May 4, 1981, to file agrievance and that no other business was transacted withthe Union in contrast to the testimony of Moseley andBarnard that although Johnson visited the Union officeon May 4, 1981, a grievance was not mentioned and thatJohnson paid his union dues, obtained a withdrawal cardand signed up for referrals Respondent also relies on thetestimony of Moseley and Barnard that Johnson did notmake a second trip 2 weeks later to inquire about thegrievance in contrast to Johnson's testimony that he didso Respondent also contends that a letter offered by theGeneral Counsel (G C Exh 3) assertedly from Johnsonto Moseley purporting to be a request that the Union filea grievance is suspect as Johnsen could not confirmwhen the date purporting to be May 24, 1981, was writ-ten on a duplicate copy of the letter Respondent alsocites Johnson's testimony that he again visited theUnion's office approximately June 3, 1981, and spokewith Barnard regarding the progress of the grievanceand Barnard's testimony that Johnson did not appear inthe office on that date, and cites in support also the testi-mony of Moseley and Barnard that the first time Johnsonvisited the office after May 4, 1981, was June 1981, atwhich time Moseley took a statement from Johnson con-cerning the nature of his grievance and filled out thegrievance form Respondent contends that, after review-ing the information obtained from Johnson and after itsinvestigation which consisted of Moseley's discussing thematter with McCarty, the Union concluded that claimwas not meritorious and was untimelyI credit Johnson's version of the testimony (rather thanthat of Moseley) regarding Johnson's having discussedhis grievance on Saturday May 2, 1981, and having re-quested Moseley to file a grievance when he was in theoffice on Monday, May 4, 1981 I also credit Johnson'stestimony that he inquired about the grievance and cameto the union hall on at least one other occasion prior toJune 19 when the grievance was ultimately filed by Re-spondent on his behalf In making credibillity determina-tions in this case, I have considered the likelihood of thesequence of events as described by Johnson in his testi-mony and the testimony of Moseley and Barnard in thisregard Assuming arguendo that Johnson did not contactMoseley concerning his grievance on May 2, 1981, by allaccounts Johnson appeared in the office on May 4, 1981,following the Friday when he was terminated by WalshConstruction Company On that occasion Barnard wasnot present for the initial period of time that Johnsonwas in the office and spoke to Moseley Although Mose- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDley testified that Johnson did not raise the subject of agrievance, I found Johnson's testimony in this regard tobe specific and credible whereas I found Moseley's ver-sion unlikely and I do not credit it I also credit John-son's testimony that he appeared at the Union's office inthe interim between May 4, 1981, and the filing of thegrievance on June 19, 1981 I am thus convinced andfind that Johnson attempted to file a grievance concern-ing his layoff and requested that Moseley do so on hisbehalf prior to June 19, 1981 Assuming further arguendothat the testimony of Johnson concerning his attempts tofile a grievance prior to June 19, 1981, were not to becredited, it is undisputed that Johnson ultimately filed agrievance with the Union on June 19, 1981 It is also un-disputed that this filing and the acceptance of this griev-ance by Respondent Union occurred after the filing of acharge with the National Labor Relations Board againstthe Union on which charge the instant complaint isbased A review of the testimony of Moseley concerningthe manner in which he processed the grievance showsthat this investigation of the grievance consisted solely ofmeeting with McCarty on one occasion whereinMcCarty asserted that the cause of the layoff was anormal reduction in the work force, that Moseley asser-tedly accepted this statement and made no investigationconcerning the merits or lack thereof of Johnson's com-plaint that he was singled out for layoff because of hisassociation with white females Thus Moseley undeniablyon the basis of the record in this case did not seek addi-tional information from Johnson concerning the employ-ee who had informed Johnson of the reason for hislayoff or seek to discuss the matter with the foremanwho terminated Johnson or perform any additional in-vestigation whatsoever Rather it appears from therecord that Moseley sought primarily to discourageJohnson from filing his grievance on June 19, 1981, onthe basis of the right of the Employer to lay off employ-ees without any consideration of the merits of Johnson'sgrievance and on the basis of the untimely filing of thegrievance Moseley also premised his decision to dismissthe grievance and process it no further on the basis thatthe grievance was untimely However, McCarty's unre-butted testimony, which I credit, was that Walsh hasroutinely processed grievances which have been untime-ly in the pastI find that Respondent Union, through its agent Mose-ley, initially failed to accept and process Johnson's griev-ance (that he had been allegedly laid off by Walsh Con-struction Company as a result of his association with awhite female)There was no evidence that the grievance of Johnsonwas frivolous, particularly under the circumstances ofthis case wherein Johnson was terminated as a truckdriv-er, the Employer on a number of occasions between May5 and August 1981 issued letters to the Union requestingthe referrals of drivers, and the unrebutted testimony ofJohnson concerning his appraisal by another employee asto the reason for his layoff and that the Employer's fore-man refused to discuss the matter with him NewspaperGuild Local 26, 220 NLRB 79 (1975), Glass Bottle Blow-ers Assn , supraI find that the Union's acceptance of the grievance ofJohnson was in direct response to his filing of a chargewith the National Labor Relations Board and its process-ing of the grievance was perfunctory I accordingly findthat the Union breached its duty of fair representation toits member Robert E Johnson by its arbitrary and dis-criminatory conduct by initially ignoring his complaintand subsequently processing his grievance in a perfuncto-ry manner and thereby violated Section 8(b)(1)(A) of theAct Vaca v Sipes, supra, P & L Cedar Products, supra, EL Mutsee & Sons, supra, Local No 705 (Associated Trans-port), supra, see also Brown Transport Corp, 239 NLRB711 (1978), and Operating Engineers Local 139 (CFKalupa), 256 NLRB 535 (1981)IV THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth in section IIIabove occurring in connection with the operation of theEmployer, Walsh Construction Company, described insection I above, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merceCONCLUSIONS OF LAW1 The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2 Respondent Union is a labor organization within themeaning of Section 2(5) of the Act3 By failing to process the grievance of Robert EJohnson concerning his layoff by the Employer in a fairand impartial manner, Respondent Union violated Sec-tion 8(b)(1)(A) of the Act4 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in a cer-tain unfair labor practice in violation of Section8(b)(1)(A) of the Act, I shall recommended that it be or-dered to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the policies ofthe ActAs a direct result of Respondent Union's failure to ini-tially accept the grievance of Robert E Johnson and ul-timately its failure to process it in an impartial and fairmanner, it is uncertain whether the grievance wouldhave been found to be meritorious and Johnson has alsobeen placed in the position of filing an untimely griev-ance Respondent's conduct was a direct contributingcause to this uncertainty and to the untimely filing ofJohnson's grievance Accordingly, any uncertainty as tothe merits of the grievance should be resolved againstthe wrongdoer Kings Soopers, Inc , 222 NLRB 1011,1020 (1976), PPG Industries, 229 NLRB 713 (1977), enfdenied 579 F 2d 1057 (7th Cir 1978) and Electrical Work-ers, 254 NLRB 1186 (1981) Accordingly, the Board hasheld under circumstances such as this that it shall be pre-sumed that the grievance, if it had been fairly and impar- TEAMSTERS LOCAL 528 (WALSH CONSTRUCTION)33tially processed, would have been found to be meritori-ous Accordingly, I shall recommend that the Respond-ent Union make Robert E Johnson whole for any losshe may have suffered as a result of his layoff on May 1,1981, until such time as he was reinstated by the Em-ployer 6 All loss of earnings, and benefits incurred byJohnson as a result of Respondent Union's acts, as setout above, shall be computed with interest in the mannerprescribed in F W Woolworth Co, 90 NLRB 289 (1950),and Florida Steel Corp, 231 NLRB 651 (1977) 7[Recommended Order omitted from publication ]8 Johnson was reinstated by the Employer in October 19817 See generally Isis Plumbing Go, 138 NLRB 716 (1962)